Exhibit 10.1

EXECUTION VERSION

FIRST AMENDMENT TO AGREEMENT AND PLAN OF MERGERS

This FIRST AMENDMENT TO AGREEMENT AND PLAN OF MERGERS (this “Amendment”), dated
as of January 29, 2016, is by and among, Financial Engines, Inc. , a Delaware
corporation (“Purchaser”), Mayberry Acquisition Sub I, LLC, a Delaware limited
liability company and a direct wholly owned subsidiary of Purchaser (“Merger Sub
1”), Mayberry Acquisition Sub, Inc., a Delaware corporation and a direct wholly
owned subsidiary of Purchaser (“Merger Sub 1A”), Mayberry Acquisition Sub II,
LLC, a Delaware limited liability company and a wholly owned third tier
subsidiary of Merger Sub 1 (“Merger Sub 2” and, together with Merger Sub 1 and
Merger Sub 1A, the “Merger Subs”), Kansas City 727 Acquisition Corporation, a
Delaware corporation (“KC Blocker”), TMFS Holdings, Inc., a Nevada corporation
(“Management Blocker” and, together with KC Blocker, the “Blocker Entities”),
Kansas City 727 Acquisition LLC, a Delaware limited liability company (the
“Company”) (each of Purchaser, the Merger Subs, KC Blocker, Management Blocker
and the Company, a “Party” and collectively, the “Parties”), and, solely in its
capacity as representative of Sellers, WP Fury Holdings, LLC, a Delaware limited
liability company, (in such capacity, the “Sellers’ Representative”) (each of
Purchaser, the Merger Subs, KC Blocker, Management Blocker, the Company and
Sellers’ Representative, a “Party” and collectively, the “Parties”). Capitalized
terms used herein and not otherwise defined shall have the same meanings as set
forth in the Agreement and Plan of Mergers, dated as of November 5, 2015, by and
among the Parties (the “Agreement”).

WHEREAS, Section 13.7 of the Agreement provides that amendments that are not
disproportionately adverse to KC Blocker or Management Blocker may be made to
the Agreement by execution of an instrument in writing signed by Purchaser and
the Company; and

WHEREAS, Purchaser and the Company wish to amend the Agreement as set forth
below, which amendments are not disproportionately adverse to KC Blocker or
Management Blocker.

NOW, THEREFORE, in consideration of the premises and the mutual covenants,
agreements and provisions herein contained, the receipt and sufficiency of which
is hereby acknowledged, Purchaser and the Company agree as follows:

 

  1. Amendments to Section 1.1.

 

  a. The definition of the term “Average Purchaser Closing Price” set forth in
Section 1.1 of the Agreement is deleted in its entirety and replaced with the
following:

“‘Average Purchaser Closing Price’ means the average, rounded down to the
nearest whole dollar, of the closing sale prices of Purchaser Common Stock on
The NASDAQ Stock Market, as reported by The Wall Street Journal for the fifteen
(15) trading days immediately preceding the date the Company delivers the
Estimated Closing Statement that serves as the basis for the Closing in
accordance with Section 2.6(a).”



--------------------------------------------------------------------------------

  b. The definition of the term “Closing Working Capital” set forth in
Section 1.1 of the Agreement is deleted in its entirety and replaced with the
following:

“‘Closing Working Capital’ means an amount, which may be a negative number,
equal to (a) the Transferred Entities’ Working Capital as of 11:59 p.m. Eastern
time on the day immediately preceding the Closing Date minus (b) the Target
Working Capital.”

 

  c. The definition of the term “Estimated Working Capital Payment” set forth in
Section 1.1 of the Agreement is deleted in its entirety and replaced with the
following:

“‘Estimated Working Capital Payment’ means an amount, which may be a negative
number, equal to (a) the Transferred Entities’ estimated Working Capital as of
11:59 p.m. Eastern time on the day immediately preceding the Closing Date, as
set forth on the Estimated Closing Statement, minus (b) the Target Working
Capital.”

2. Amendments to Sections 2.6(a) and 2.10(a). References to “11:59 p.m. Eastern
time on the Business Day immediately preceding the Closing Date” set forth in
Sections 2.6(a) and 2.10(a) of the Agreement and Exhibit B of the Agreement are
hereby deleted in their entirety and replaced with the following:

“11:59 p.m. Eastern time on the day immediately preceding the Closing Date”.

3. Full Force and Effect. Except as expressly amended hereby, each term,
provision, Exhibit and Schedule of the Agreement will and does remain in full
force and effect.

4. Miscellaneous Provisions. Sections 13.1 (Interpretation; Absence of
Presumption), 13.2 (Governing Law; Jurisdiction and Forum; Waiver of Jury Trial;
No Recourse), 13.7 (Amendments and Waivers), 13.8 (Severability) and 13.11
(Counterparts) of the Agreement are incorporated to this Amendment, mutatis
mutandis.

[Signature Pages Follow]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment has been signed by or on behalf of each of
Purchaser and the Company as of the day first above written.

 

FINANCIAL ENGINES, INC.

as Purchaser

By:  

/s/ Lawrence M. Raffone

Name:   Lawrence M. Raffone Title:   President and Chief Executive Officer

 

KANSAS CITY 727 ACQUISITION LLC

as the Company

By:  

/s/ John Bunch

Name:   John Bunch Title:   Chief Executive Officer

[Signature Page to First Amendment to Merger Agreement]